GUIDRY, Judge.
For the reasons assigned in the companion case of Roger v. Estate of Moulton, et al., 494 So.2d 1226 (La.App. 3rd Cir.1986), the judgment of the trial court is reversed and set aside insofar as itcasts Liberty Mutual Insurance Company in judgment as the uninsured motorist carrier of United Parcel Service, and plaintiff’s demands against Liberty Mutual Insurance Company as uninsured motorist carrier for United Parcel Service is ordered dismissed with prejudice. Further, all costs at the trial level and on appeal, excepting costs for the jury empaneled but released before trial, are to be paid one-half (V2) by plaintiff, Donald Roger, and one-half (72) by Liberty Mutual Insurance Company. Jury costs at the trial level are to be paid by Liberty Mutual Insurance Company as per its stipulation. In all other respects, the judgment of the trial court is affirmed.
AFFIRMED IN PART; REVERSED IN PART; AND, RENDERED.